ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Remaining Claims 1-2, 4-6,13-14,16-18 are allowed.  Since a newly added independent claims 19 and 22 include allowable subject matters. Therefore, new added claims 19-24 are also allowed. Therefore, claims 1-2, 4-6, 13-14, and 16-24 are allowed. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
As per Independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a vehicle control apparatus configured to control a vehicle having a drive mode switchable  between a self-drive mode enabling a self-drive function and a manual drive mode disabling the self-drive function, the vehicle including an actuator for traveling, the apparatus comprising: an operation detector configured to detect a driving instruction with respect to the actuator in accordance with an operation by a driver; a direction detector configured to detect an actual traveling direction of the vehicle; a reaction force generation part configured to apply a reaction force to an operation of a steering wheel by the driver: and an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to  determining whether a deviation of the actual traveling direction detected by the direction detector from a target traveling direction of the vehicle in accordance with the driving instruction detected by the operation detector is greater than or equal to a predetermined deviation; switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation during traveling in the manual drive mode; and controlling the actuator in accordance with the driving instruction detected by the operation detector in the manual drive mode; and controlling the reaction force generation part so as to maintain the reaction force applied immediately before the drive mode is switched to the self-drive mode, when the drive mode is switched from the manual drive mode to the self-drive mode, the controlling including controlling the actuator so as to match the actual traveling direction with the target traveling direction after the drive mode is switched to the self-drive mode, and the switching including switching the drive mode from the self-drive mode to the manual drive mode when the actual traveling direction detected by the direction detector is matched with the target traveling direction after switching the drive mode from the manual drive mode to the self-drive mode.

As per Independent claim 13, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle control method configured to control a vehicle having a drive mode switchable  the method comprising: detecting a driving instruction with respect to the actuator in accordance with an operation by a driver;  determining whether a deviation of the actual traveling direction detected in the detecting of the actual traveling direction from a target traveling direction of the vehicle in accordance with the driving instruction detected in the detecting of the driving instruction is greater than or equal to a predetermined deviation; switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation during traveling in the manual drive mode;  controlling the actuator in accordance with the driving instruction detected in the detecting of the driving instruction in the manual drive mode; applying a reaction force to an operation of a steering wheel by the driver: and maintaining the reaction force applied immediately before the drive mode is switched to the self-drive mode, when the drive mode is switched from the manual drive mode to the self-drive mode, wherein the controlling includes controlling the actuator so as to match the actual traveling direction with the target traveling direction after the drive mode is switched to the self-drive mode, and the switching includes switching the drive mode from the self-drive mode to the manual drive mode when the actual traveling direction is matched with the target traveling direction after switching the drive mode from the manual drive mode to the self-drive mode.

As per Independent claim 19, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle control apparatus configured to control a vehicle having a drive mode switchable between a self-drive mode enabling a self-drive function and a manual drive mode disabling the self-drive function, the vehicle including an actuator for traveling, the apparatus comprising: an operation detector  a direction detector configured to detect an actual traveling direction of the vehicle; a mode selection portion configured to select the self-drive mode or the manual drive mode in accordance with a selecting operation by the driver; and an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to perform: determining whether a deviation of the actual traveling direction detected by the direction detector from a target traveling direction of the vehicle in accordance with the driving instruction detected by the operation detector is greater than or equal to a predetermined deviation; switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation during traveling in the manual drive mode; and controlling the actuator in accordance with the driving instruction detected by the operation detector in the manual drive mode, the controlling including controlling the actuator so as to match the actual traveling direction with the target traveling direction after the drive mode is switched to the self-drive mode, and the switching including switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation on a condition that the manual drive mode is selected by the mode selection portion, and switching the drive mode from the self-drive mode to the manual drive mode when the actual traveling direction detected by the direction detector is matched with the target traveling direction after switching the drive mode from the manual drive mode to the self-drive mode, the predetermined deviation is a first deviation, and the microprocessor is further configured to perform the switching including switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the first deviation, and thereafter switching the drive mode to the manual drive mode when it is determined that the deviation is less than or equal to a second deviation, the second deviation being less than the first deviation.

As per Independent claim 22, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a vehicle control method configured to control a vehicle having a drive mode switchable between a self-drive mode enabling a self-drive function and a manual drive mode disabling the self-drive function, the vehicle including an actuator for traveling, the method comprising: detecting a driving instruction with respect to the actuator in accordance with an operation by a driver; detecting an actual traveling direction of the vehicle; selecting the self-drive mode or the manual drive mode in accordance with a selecting operation by the driver; determining whether a deviation of the actual traveling direction detected in the detecting of the actual traveling direction from a target traveling direction of the vehicle in accordance with the driving instruction detected in the detecting of the driving instruction is greater than or equal to a predetermined deviation; switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation during traveling in the manual drive mode; and controlling the actuator in accordance with the driving instruction detected in the detecting of the driving instruction in the manual drive mode, wherein the controlling includes controlling the actuator so as to match the actual traveling direction with the target traveling direction after the drive mode is switched to the self-drive mode, the switching includes switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation on a condition that the manual drive mode is selected in the selecting, and switching the drive mode from the self-drive mode to the manual drive mode when the actual traveling direction is matched with the target traveling direction after switching the drive mode from the manual drive mode to the self-drive mode, the predetermined deviation is a first deviation, and the switching further includes switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the first deviation, and thereafter switching the drive mode to the manual drive mode when it is determined that the deviation is less than or equal to a second deviation, the second deviation being less than the first deviation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663